Citation Nr: 1113606	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for heart disease, secondary to schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder, formerly rated as an anxiety reaction.  

2.  Entitlement to an effective date earlier than January 22, 1970 for the grant of service connection for an anxiety reaction (now diagnosed as schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder schizophrenic reaction).

3.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and August 2010 rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation based on a need for aid and attendance is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an anxiety reaction (now diagnosed as a schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder) was granted in a June 1970 rating decision.  The Veteran was notified in a correspondence sent that month, but he did not appeal and he does not assert that this rating was clearly and unmistakably erroneous.

2.  The objective and probative evidence is in equipoise as to whether the Veteran's heart disorder has increased in disability due to his schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to January 22, 1970, for an award of service connection for an anxiety reaction (now diagnosed as schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder) is dismissed as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400; Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  Resolving reasonable doubt in the Veteran's favor, heart disease is aggravated by his schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Earlier Effective Date 

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a June 1970 rating decision, the Veteran was granted entitlement to service connection for an anxiety reaction (now diagnosed as schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder).  He was notified of that decision in a correspondence issued in June 1970.  The Veteran did not thereafter timely perfect an appeal to the June 1970 rating decision.  Hence, that rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002).

In light of the finality of the June 1970 rating decision, and in the absence of a claim that the rating decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than January 22, 1970.  Any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the June 1970 rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).

In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302. 

Accordingly, this appeal is dismissed.

Service Connection - Governing Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish entitlement to direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim of entitlement to secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background and Analysis

The Veteran asserts that his heart disease is aggravated by his service connected schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder. 

The record shows that entitlement to service connection for an anxiety reaction was established in a June 1970 rating decision.  A 100 percent evaluation is currently assigned for this disability, now diagnosed as schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder.  The 100 percent rating has been in effect for more than 30 years.  Furthermore, the evidence demonstrates that the Veteran has heart disease to include hypertensive heart disease and coronary artery disease.  He has undergone multiple coronary bypass procedures. The sole question that remains is whether or not the Veteran's heart disease developed or was aggravated by his schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder.  As this is a medical question that can only be answered by competent medical professionals, the most relevant evidence are the medical opinions of record.  Therefore, the Board will examine the medical opinions to see if they establish a relationship between the Veteran's schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder and his heart disease.

The first opinion comes from an August 2007 letter from Dr. T. Cooper.  Dr. Cooper opined that the Veteran's hypertension was accelerating, and there seemed to be a direct correlation between the degree of hypertensive episodes the appellant was experiencing and the degree of anxiety he was having.  Dr. Cooper stated that he would appreciate consideration being given to his belief that the Veteran's posttraumatic stress disorder  and anxiety were exacerbating his hypertension.  

The next opinion come from a March 2008 VA heart examination.  It stated that the Veteran was diagnosed with essential hypertension in 1970, which the Veteran reported was during a time when appellant was significantly impaired psychologically.  The examiner reported that at that time the Veteran was obese, an alcohol abuser, and a smoker.  The examiner further stated that the Veteran was diagnosed with coronary artery disease  in October 1990, and that he underwent bypass surgery in 1995 and 2001.  The Veteran was found to have hyperlipidemia in June 2001.  The Veteran reported that since 2001 he has experienced recurrent chest pain with and without exertion.  After a physical examination, a diagnosis of atherosclerotic coronary artery disease was given.  

The examiner opined that the Veteran had the co-morbid medical disorders to include posttraumatic stress disorder , hypertension, obesity, alcohol abuse, hyperlipidemia, and smoking.  The examiner stated that he was unable to assess the exact nature of the Veteran's current cardiac disease.  This examiner opined, however, that based on the Veteran having several co-morbid risk factors for coronary artery disease that may be causal or aggravating, including smoking, obesity, and hyperlipidemia, and the absence of a well-established causal or aggravating relationship between coronary artery disease  and posttraumatic stress disorder  demonstrated in the medical literature, it was not likely that his heart disease was secondary to or aggravated by posttraumatic stress disorder.  The examiner noted that while there was one study reviewing the relationship between posttraumatic stress disorder and coronary heart disease, which found a higher occurrence of coronary heart disease in patients with posttraumatic stress disorder, this study was the only one that came to this conclusion and did not fully exclude confounding risk factors.  The author of the opinion was noted to be board certified in internal medicine.

The next opinion comes from the Veteran's treating physician since November 2007, M. Frisella, M.D., of NorthEastern Connecticut Cardiology Associates.  Dr. Frisella, a Fellow of the American College of Cardiologists, opined in a March 2009 letter that it was reasonable to assume that the Veteran's heart disease may be causally related to his posttraumatic stress disorder.  She stated that there was a clear link between posttraumatic stress disorder and early death from heart disease, citing a July 2008 Science Daily article and a link noted in a 2007 Journal of the American Medical Association publication.  Dr. Frisella noted the Veteran's past cardiac history and how posttraumatic stress disorder complicated the care of the appellant's coronary artery disease.  

There are additional treatment records from December 2007 through July 2010 from Dr. Cooper and Dr. Frisella documenting the Veteran's ongoing cardiac disabilities and the treatments rendered.

Analysis

Resolving reasonable doubt in favor of the Veteran, the Board finds that criteria for entitlement to service connection for heart disease, secondary to schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder are met.  

The Board acknowledges that the March 2008 VA examiner opined that it was not likely that the Veteran's heart disease was secondary to or aggravated by his posttraumatic stress disorder, due to other risk factors the appellant possessed and the lack of medical literature in support of a causal connection between posttraumatic stress disorder and coronary heart disease.  The March 2008 examiner, however, stated that he was unable to assess the exact nature of the Veteran's current cardiac disability.  The August 2007 opinion from Dr. Cooper and the March 2009 opinion from Dr. Frisella offer evidence in support of a connection between the Veteran's posttraumatic stress/anxiety disorder and his cardiac maladies.  The March 2009 opinion from Dr. Frisella, in particular, cites medical literature, the Veteran's history, and the nature of his cardiac disease and anxiety disorder in concluding that it was reasonable to assume that the Veteran's heart disease may be causally related to posttraumatic stress disorder.  

Here none of the medical opinions is more probative than any other.  Still, it must be noted that the VA opinion was prepared by a specialist in internal medicine, whereas Dr. Frisella is a specialist in cardiovascular medicine.  Moreover, the impact of a service connected disorder that has been totally disabling for more than 30 years cannot be ignored.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b).

Accordingly, given the evidence both for and against the claim, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to service connection for heart disease secondary to schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder.

The appeal is allowed.    


ORDER

The appeal as to the claim of entitlement to an effective date prior to January 22, 1970, for an award of service connection for an anxiety reaction (now diagnosed as schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder) is dismissed.  

Entitlement to service connection for heart disease secondary to schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder is granted.


REMAND

In light of the decision to grant entitlement to service connection for coronary artery disease secondary to schizo affective type schizophrenic reaction, also diagnosed as posttraumatic stress disorder, further development is required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his coronary artery disease since 2009.  After the Veteran has signed any appropriate releases, any identified records which are not currently part of the claims folder should be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the Veteran should be afforded a VA examination by an appropriate physician examiner to determine the nature and extent that coronary artery disease is aggravated by posttraumatic stress disorder.  If the degree of any aggravation cannot be determined without engaging in speculation that fact must be noted and explained.  The claims folder should be made available to the examiner for review as part of the examination.

3.   Advise the Veteran that it is his responsibility to report for all VA examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, AMC/RO must implement corrective procedures at once.

5.  After the above is complete, the AMC/RO shall adjudicate the initial rating warranted for coronary artery disease, and readjudicate the appellant's entitlement to special monthly compensation based on a need for aid and attendance or being housebound.  If the claim of entitlement to special monthly compensation  is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  

He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


